Title: From James Madison to Thomas Ritchie, 15 September 1821
From: Madison, James
To: Ritchie, Thomas


                
                    (Confidential)
                    Dear Sir
                    Montpelr. Sepr 15 1821
                
                I have recd. yours of the 8th. instant on the subject of the proceedings of the convention of 1787.
                It is true as the public has been led to understand, that I possess materials for a pretty ample view of what passed in that Assembly. It is true also that it has not been my intention that they should for ever remain under the veil of secrecy. Of the time when it might be not improper for them to see the light, I had formed no particular determination. In general it had appeared to me that it might be best to let the work be a posthumous one, or at least that its publication should be delayed till the Constitution should be well settled by practice, & till a knowlege of the controversial part of the proceedings of its framers could be turned to no improper account. Delicacy also seemed to require some respect to the rule by which the Convention “prohibited a promulgation without leave of what was spoken in it”; so long as the policy of that rule could be regarded as in any degree unexpired. As a guide in expounding and applying the provisions of the Constitution, the debates and incidental decisions of the Convention can have no authoritative character. However desirable it be that they should be preserved as a gratification to the laudable curiosity felt by every people to trace the origin and progress of their political Institutions, & as a source perhaps of some lights on the Science of Govt. the legitimate meaning of the Instrument must be derived from the text itself; or if a key is to be sought elsewhere, it must be not in the opinions or intentions of the Body which planned & proposed the Constitution, but in the sense attached to it by the people in their respective State Conventions where it recd. all the authority which it possesses.
                Such being the course of my reflections I have suffered a concurrence & continuance of particular inconveniences for the time past, to prevent me from giving to my notes the fair & full preparation due to the subject of them. Of late, being aware of the growing hazards of postponements, I have taken the incipient steps for executing the task; and the expediency of not risking an ultimate failure is suggested by the Albany publication from the notes of a N. York member of the Convention. I have not seen

more of the volume than has been extracted into the newspapers, but it may be inferred from these samples, that it is not only a very mutilated but a very erroneous edition of the matter to which it relates. There must be an entire omission also of the proceedings of the latter period of the Session from which Mr. Yates & Mr. Lansing withdrew in the temper manifested by their report to their Constituents: the period during which the variant & variable opinions, converged & centered in the modifications seen in the final act of the Body.
                It is my purpose now to devote a portion of my time to an exact digest of the voluminous materials in my hands. How long a time it will require, under the interruptions & avocations which are probable I can not easily conjecture. Not a little will be necessary for the mere labour of making fair transcripts. By the time I get the whole into a due form for preservation I shall be better able to decide on the question of publication. As to the particular place or press, shd. this be the result, I have not as must be presumed, turned a thought to either: nor can I say more now than that your letter will be kept in recollection, & that should any other arrangement prevail over its object, it will not proceed from any want of confidence esteem or friendly dispositions; of all which I tender you sincere assurances.
            